 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6   Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorneys for Plaintiff

 9                            UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
     CAROL WINGFIELD,                             Case No. 2:19-cv-00815-JCM-NJK
12
                        Plaintiff,                 NOTICE OF VOLUNTARY DISMISSAL
13                                                         WITH PREJUDICE
     v.
14

15   GREEN KEY SOLUTIONS, LLC, a Foreign
     Limited Liability Company; HEALTHCARE
16   PARTNERS OF NEVADA, LLC, a Domestic
     Limited Liability Company; HEALTHCARE
17   PARTNERS MEDICAL GROUP (COATS),
     LTD., a Domestic Professional Corporation;
18
     DAVITA MEDICAL GROUP; DAVITA
19   CLINICAL RESEARCH; DOES I-X; and
     ROE CORPORATIONS I-X,
20
                        Defendants.
21

22

23

24

25   ///
26
     ///
27

28   ///


                                             -1-
 1          Pursuant to Rule 41(a)(1)(A)(i) of the Nevada Rules of Civil Procedure, Plaintiff CAROL
 2   WINGFIELD hereby voluntarily dismisses her Complaint in this action with prejudice. No

 3   Defendant has appeared in the action or answered the Complaint.

 4          Dated this 17th day of December 2019.

 5

 6                                              HKM EMPLOYMENT ATTORNEYS, LLP

 7                                              /s/ Jenny L. Foley
                                                JENNY L. FOLEY, Ph.D., Esq.
 8                                              Nevada Bar No. 9017
 9                                              1785 East Sahara, Suite 300
                                                Las Vegas, Nevada 89104
10                                              Tel: (702) 577-3029
                                                Fax: (702) 625-3893
11                                              E-mail: jfoley@hkm.com
                                                Attorney for Plaintiff
12

13

14

15

16

17
                                               ORDER
18

19   IT IS SO ORDERED:

20
            DATED December
                  this     20,
                            day2019.
                                of                                     2019.
21

22

23                                              _______________________________
24                                              UNITED
                                                DISTRICTSTATES
                                                         COURTDISTRICT
                                                                 JUDGE JUDGE

25

26

27

28


                                                 -2-
